Citation Nr: 0932631	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-01 374	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for essential hypertension with left atrial 
enlargement and decreased ventricular compliance and 
premature ectopic beats.

3.  Entitlement to a compensable evaluation for hypertensive 
retinopathy.

4.  Entitlement to service connection for hematuria, 
nocturia, urinary frequency, and incontinence.

5.  Entitlement to service connection for erectile 
dysfunction with decreased libido.

6.  Entitlement to service connection for chest pains and 
tachycardia.

7.  Entitlement to service connection for fatigue, malaise, 
and dyspepsia.

8.  Entitlement to service connection for postural 
hypotension.

9.  Entitlement to service connection for gingivia 
hyperplasia.

10.  Entitlement to service connection for peripheral edema.

11.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).

12.  Entitlement to an initial evaluation in excess of 10 
percent disabling for esophagitis.

13.  Entitlement to service connection for epitaxis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969 and from February 1970 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, August 2005, and December 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran requested a hearing his 
local RO before a Veterans Law Judge in his October 2006 and 
January 2007 substantive appeals, but later withdrew these 
requests in a letter to the RO dated April 2009.

The Board notes that the Veteran filed a notice of 
disagreement with respect to a claim for entitlement to 
service connection for any cardiovascular condition.  This 
claim was subsequently granted as service connection for 
hypertensive cardiovascular disease in a rating decision 
dated in November 2006.  As such, the issue is no longer in 
appellate status.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1965 to January 1969 and from February 1970 to 
March 1993.

2.  In April 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


